DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
	This Action is in response to the patent application filed on March 26, 2020. Claims 1-20 are pending and have been fully examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-14 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-9 are directed to a method (process), Claims 10-18 are directed to a system (product), and claims 19-20 are directed to a non-transitory computer-readable storage medium (product). Therefore, these claims fall within the four statutory categories of invention.
Claims 1-5, 7-14, and 16-20 are directed to the abstract idea of initiating a secure transaction, processing a contract that includes transaction data and is associated with the secure transaction, communicate transaction data to complete the transaction. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis
In the following analysis, bolded text indicates abstract idea and the rest of the text indicates additional elements. Independent claims 1, 10 and 19 recite: 
initiating a secure transaction between a vehicle and a sender of funds or a recipient of funds; 
processing a smart contract that is associated with the secure transaction, wherein the smart contract includes transaction data that is associated with the secure transaction; and 
communicating the transaction data to complete the secure transaction using the blockchain to securely transfer funds from the sender to the vehicle or from the vehicle to the recipient.  
Specifically claims 1, 10, and 19 recite “initiating a secure transaction between [an entity] and a sender of funds or a recipient of funds; processing a contract that is associated with the secure transaction, wherein the contract includes transaction data that is associated with the secure transaction; and communicating the transaction data to complete the secure transaction to securely transfer funds from the sender to the [entity] or from the [entity] to the recipient.” which is initiating a transaction, processing a contract and sending the transaction data to complete the transaction. Therefore the claim recites a fundamental economic principle or practice grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for initiating a transaction, processing a contract and sending the transaction data to complete the transaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of a vehicle, a smart contract, a blockchain, a memory and a processor, merely use one or more computers as tool to perform the abstract idea. The use of a smart contract, a vehicle, a blockchain a processor, a memory storing instructions, a non-transitory computer-readable storage medium, does not integrate the abstract idea into a practical application because it requires no more than one or more computing devices performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of a vehicle, a smart contract, a blockchain, a processor, a memory, etc., amount to no more than using computing devices or processors to automate and/or implement the abstract idea.
As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the abstract idea.
Dependent claims 2, 11, and 20 recite:
wherein the vehicle is independently financially sourced to receive funds from the sender and to send funds to the recipient, wherein the vehicle includes a vehicle secure wallet that is configured as a virtual secure account that stores an amount of funds that are associated with the vehicle, which describes the financial sourcing for sending and receiving funds and storing an amount of funds.
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test, the additional elements of a secure wallet and a virtual secure account, merely use one or more computers as tool to perform the abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test the additional element of secure wallet and a virtual secure account, amount to no more than using computing devices or processors to automate and/or implement the abstract idea.
	Dependent claims 3 and 12 recite:
wherein initiating the secure transaction includes presenting a transaction initiation user interface that is presented to the sender to initiate the secure transaction to securely transfer an amount of funds to the vehicle, wherein the secure transaction includes at least one of: a reservation transaction, a loan transaction, and a payment transaction, further describe the transaction.  
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test, the additional elements of a user interface, merely use one or more computers as tool to perform the abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test the additional element of a user interface amount to no more than using computing devices or processors to automate and/or implement the abstract idea.
Dependent claims 4 and 13 recite:
wherein initiating the secure transaction includes facilitating the sending of funds to the recipient to facilitate a payment of at least one: operating costs to maintain operating standards of the vehicle, transporting costs to maintain transporting standards of the vehicle, funds to an ownership entity that owns the vehicle, and repayment of a loan that has been provided to the vehicle, further describe the transaction types.  
This judicial exception is not integrated into a practical application because, the claim merely describes payment transaction types and does not include any additional elements, in addition to the elements of independent claims 1 and 10.
Dependent claims 5 and 14 recite:
wherein the smart contract is configured as a self-executing contract that includes terms of agreement that are associated with a transfer of funds from the sender to the vehicle or from the vehicle to the recipient, wherein the smart contract includes an amount associated with the transfer of funds, which further describe the contract.  
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of a self-executing smart contract, merely use one or more computers as tool to perform the abstract idea. The use of a self-executing smart contract, does not integrate the abstract idea into a practical application because it requires no more than one or more computing devices performing functions that correspond to acts required to carry out the abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test the additional element of a self-executing smart contract, amount to no more than using computing devices or processors to automate and/or implement the abstract idea.
Dependent claims 6 and 15 recite:
generating a first secure key that is associated with the vehicle and a second secure key that is associated with at least one of: the sender and the recipient, wherein the first secure key and the second secure key are exchanged for secure authentication of the secure transaction between the sender and the vehicle or the vehicle and the recipient.  
The claim recitation “generating a first secure key… and a second secure key” are sufficient to amount to significantly more than the judicial exception, and therefore the claims 6 and 15 are eligible under 101.
Dependent claims 7 and 16 recite:
wherein communicating the transaction data to complete the secure transaction includes passing the smart contract through a blockchain computing infrastructure to complete the secure transaction through blockchain in an encrypted and secure manner, which further describes the transaction.  
The claim does not recite additional elements and therefore the judicial exception is not integrated into a practical application. 
Dependent claims 8 and 17 recite:
presenting a reservation user interface to a user to enable the user to reserve and utilize the vehicle for a particular period of time, wherein transaction data associated with the reservation and utilization of the vehicle are collected and analyzed to calculate a usage fee that is included within the smart contract to be paid to the vehicle, wherein funds associated with the usage fee are securely transferred to the vehicle through the blockchain.  
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test, the additional elements of reservation user interface, merely use one or more computers as tool to perform the abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test the additional element of a reservation user interface amount to no more than using computing devices or processors to automate and/or implement the abstract idea.
Dependent claims 9 and 18 recite:
analyzing a current amount of funds of the vehicle to determine if a requisite amount of funds are available for the vehicle to self-operate in order to facilitate payment of operating costs and transporting costs. 
The claim does not recite additional elements and therefore the judicial exception is not integrated into a practical application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 9-11, 13-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Huang (US Patent Publication No. 2022/0038289)
With respect to claims 1, 10 and 19, Huang teaches:
initiating a secure transaction between a vehicle and a sender of funds or a recipient of funds; (transaction between a vehicle and a charging station [0046])
processing a smart contract that is associated with the secure transaction, wherein the smart contract includes transaction data that is associated with the secure transaction; ([0046], [0050])
communicating the transaction data to complete the secure transaction using the blockchain to securely transfer funds from the sender to the vehicle or from the vehicle to the recipient.  ([0046], [0070])
The examiner notes that the claim recitation “to complete the secure transaction…” and “to securely transfer funds…” indicate intended use of the “communicating” and therefore does not further limit the scope of the claim. 
With respect to claims 2, 11 and 20, Huang teaches the limitations of claims 1, 10, and 19.
Moreover, Huang teaches:
wherein the vehicle is independently financially sourced to receive funds from the sender and to send funds to the recipient, wherein the vehicle includes a vehicle secure wallet that is configured as a virtual secure account that stores an amount of funds that are associated with the vehicle. (FIG. 4, digital wallet 408 associated with vehicle 410, [0050])
With respect to claims 4 and 13, Huang teaches the limitations of claims 1 and 10.
Moreover, Huang teaches:
wherein initiating the secure transaction includes facilitating the sending of funds to the recipient to facilitate a payment of at least one: operating costs to maintain operating standards of the vehicle, transporting costs to maintain transporting standards of the vehicle, funds to an ownership entity that owns the vehicle, and repayment of a loan that has been provided to the vehicle. (payment at charging station [0034], [0045])
The examiner notes that the claim recitation “to facilitate…”, “to maintain…”, indicates type of cost that the secure payment is associated with. However, the type of cost does not affect any actions associated with the secure transaction and therefore, does not further limit the scope of the claim.
The examiner further notes that the claim recitations “to facilitate…”, “to maintain…”, indicate intended use of “initiating” and therefore do not further limit the scope of the claim.
With respect to claims 5 and 14, Huang teaches the limitations of claims 1 and 10.
Moreover, Huang teaches:
wherein the smart contract is configured as a self-executing contract that includes terms of agreement that are associated with a transfer of funds from the sender to the vehicle or from the vehicle to the recipient, ([transaction automatically initiated [0024], requirement of the transaction are automatically met [0077])
wherein the smart contract includes an amount associated with the transfer of funds.  (funds to pay for a requested amount of poser [0046])
With respect to claims 6 and 15, Huang teaches the limitations of claims 1 and 10.
Moreover, Huang teaches:
generating a first secure key that is associated with the vehicle and a second secure key that is associated with at least one of: the sender and the recipient, wherein the first secure key and the second secure key are exchanged for secure authentication of the secure transaction between the sender and the vehicle or the vehicle and the recipient.  ([0094], [0115])
With respect to claims 7 and 16, Huang teaches the limitations of claims 1 and 10.
Moreover, Huang teaches:
wherein communicating the transaction data to complete the secure transaction includes passing the smart contract through a blockchain computing infrastructure to complete the secure transaction through blockchain in an encrypted and secure manner. (distributed ledger, FIGs. 2, 5-8, [0045]-[0051])
The examiner notes that the claim recitation “to complete the secure transaction through blockchain in an encrypted and secure manner, ” indicates intended use of the “passing the smart contract…” and therefore does not further limit the scope of the claim.
With respect to claims 9 and 18, Huang teaches the limitations of claims 1 and 10.
Moreover, Huang teaches:
analyzing a current amount of funds of the vehicle to determine if a requisite amount of funds are available for the vehicle to self-operate in order to facilitate payment of operating costs and transporting costs. (determine whether there is sufficient assets to execute a new transaction [0036], [0046])
The examiner notes that the claim recitation “to self-operate in order to facilitate payment…” indicates intended use of the “analyzing” and therefore, does not further limit the scope of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Bodkin et al. (US Patent No. 10,339,521.)
With respect to claims 3 and 12, Huang teaches the limitations of claims 1 and 10.
Moreover, Huang teaches:
 wherein the secure transaction includes at least one of: a reservation transaction, a loan transaction, and a payment transaction.  ([0050])
	Huang does not explicitly teach:
wherein initiating the secure transaction includes presenting a transaction initiation user interface that is presented to the sender to initiate the secure transaction to securely transfer an amount of funds to the vehicle, 
However, Bodkin et al. teach:
wherein initiating the secure transaction includes presenting a transaction initiation user interface that is presented to the sender to initiate the secure transaction to securely transfer an amount of funds to the vehicle. (Col. 4 ll. 30-67, Col. 5 ll. 24-37) 
The examiner notes that the claim recitation “to initiate the secure transaction to securely transfer an amount…” indicates intended use of the “user interface” and therefore does not further limit the scope of the claim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the payment GUI as taught by Bodkin et al. into the vehicle transaction using distributed ledger as taught by Huang, in order to use a GUI for initiating transactions associated with a vehicle. (Bodkin et al.: Abstract, Col. 1 ll. 31-58)

Claims 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Tremblay (US Patent Publication No. 2015/0149221.)
With respect to claims 8 and 17, Huang teaches the limitations of claims 1 and 10.
Moreover, Huang teaches:
wherein funds associated with the usage fee are securely transferred to the vehicle through the blockchain. ([0046]) 
Huang does not explicitly teach:
presenting a reservation user interface to a user to enable the user to reserve and utilize the vehicle for a particular period of time, wherein transaction data associated with the reservation and utilization of the vehicle are collected and analyzed to calculate a usage fee that is included within the smart contract to be paid to the vehicle, (FIGs. 21A-21C, car rental [0310]-[0311])
The examiner notes that the claim recitation “to enable the user to reserve and utilize the vehicle,” and “to calculate a usage fee”, indicate intended use of the user interface and the transaction data and therefore do not further limit the scope of the claim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the car rental booking screens, as taught by Tremblay into the vehicle transaction using distributed ledger as taught by Huang, in order to use the screens to reserve a vehicle for a period of time and calculate the usage fee. (Tremblay: Abstract, [0024]-[0025])

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMA ASGARI/Examiner, Art Unit 3685   

                                                                                                                               
     /STEVEN S KIM/     Primary Examiner, Art Unit 3685